DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "said switch" in line 1.  There is insufficient antecedent basis for this limitation in the claim because “a switch” is not introduced in claim 1. For the purpose of examination, Examiner treats claim 6 as a dependent claim of claim 4 since claim 4 includes “a switch”. 
Correction/Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 11-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nath et al (US 20130321012, Nath) in view of Kerselaers et al (US 10038508, Kerselaers).
As to claim 1, Nath discloses a port multiplier (fig. 7 substrate 210) for extending ports of a radio communication test instrument (radio frequency tester), said port multiplier comprising:
an input for receiving at least one input signal (connector 220-1),
at least one output for outputting a processed signal (par. 79 “tester 204 may be configured to gather desired radio frequency measurements from DUT 100”).
Nath does not a power supply, a control circuit (instead disclosing an external power supply 206and control circuit 202) and said port multiplier as claimed. In the same field of art (radio signal processing), Kerselaers discloses a wireless communication unit and operation of such unit in a test mode (abstract). In one embodiment, Kerselaers discloses a port multiplier (fig. 1) comprises:
a power supply (fig. 1 power supply 107),
a control circuit (MCU 145), and
said port multiplier being configured to split said at least one input signal into its different components (at signal separator 110) such that a radio signal component of said input signal (col 3, 5-25  RF signal 114) is forwarded to said at least one output (to first switch 115), a power signal component of said input signal (power signal 111) is forwarded to said power supply (to power supply 107), and a control signal component of said input signal (control signal 113) is forwarded to said control circuit (to MCU 145). Because the port multiplier can separate the RF signal, the power signal and the control signal from a single cable input, it, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nath and Kerselaers in order to reduce the complexity of the system.
As to claim 2, Nath/Kerselaers discloses the port multiplier according to Claim 1, wherein said port multiplier comprises a splitter connected with said input, said splitter being configured to split said input signal into its different components (Kerselaers, separator 110).
As to claim 3, Nath/Kerselaers discloses the port multiplier according to Claim 1, wherein said port multiplier has a plurality of outputs (Kerselaers, par. 80, 82).
As to claim 11, Nath discloses a radio communication test system (fig. 7) for testing a device under test (DUT 100), said test system comprising a radio communication test instrument (RF tester 204) with at least one communication port (ports 220-1) as well as a port multiplier (substrate 210) with an input (trace 222-1), a power supply unit (supply 206), a control logic (test host 202), and at least one output (port 220-2). 
Nath does not disclose said test instrument and said port multiplier being interconnected with each other by a multifunctional cable that is connected with said communication port of said test instrument and said input of said port multiplier. In the same field of art (radio signal processing), Kerselaers discloses a wireless communication unit and operation of such unit in a test mode (abstract). In one embodiment, Kerselaers discloses a port multiplier (fig. 1) comprises an instrument (fig. 4 base unit 405) and a port multiplier (a port multiplier 410) being interconnected with each other by a multifunctional cable (cable 105) that is connected with a communication port of said instrument (interface 440) and said input of said port multiplier (fig. 1 input at splitter 110). Because the port multiplier can separate the RF signal, the power signal and the control signal from a single cable input, it, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nath and Kerselaers in order to reduce the complexity of the system.
As to claims 12-13, all the same elements of claim 1 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 12-13.
As to claim 14, Nath/Kerselaers discloses the radio communication test system according to Claim 11, wherein said port multiplier comprises at least one of a switch and a splitter configured to split said input signal into its different components (Kerselaers, switch 115 and splitter 110).
As to claim 15, Nath/Kerselaers discloses the radio communication test system according to Claim 11, wherein said multifunctional cable establishes a bidirectional communication between said test instrument and said port multiplier (Kerselaers, col 3 lns 35-40).
As to claim 16,    Nath/Kerselaers discloses the radio communication test system according to Claim 11, wherein said multifunctional cable is established by a coaxial cable or a hybrid cable (Kerselaers, col 3 ln 2-6).
As to claim 17,    Nath/Kerselaers discloses the radio communication test system according to Claim 11, wherein said port multiplier is configured to communicate with said test instrument (Nath, par. 79), thereby notifying said test instrument that said port multiplier is connected with said test instrument (par. 80, 85).
As to claim 20,    Nath/Kerselaers discloses the radio communication test system according to Claim 11 device under test is provided that is connected with said at least one output (Nath, fig. 7 DUT 100).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nath in view of Kerselaers and further in view of Heuermann (US 20040246004).
As to claim 4, Nath/Kerselaers discloses the port multiplier according to Claim 1, but does not disclose wherein said port multiplier has a switch with at least two switching outputs. In the same field of art (device testing), Heuermann discloses a method for calibrating a vectorial network analyser having n measurement ports and at least 2n measurement locations (abstract). In one embodiment, Heuermann discloses a port multiplier said port multiplier (fig. 2) has a switch (switch 16) with at least two switching outputs (I, II, III) to measure the reflection and transmission behavior of a testing device 44. It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nath/Kerselaers and Heuermann in order to improve the accuracy and the functionality of the testing system (par. 37).
As to claim 5, Nath/Kerselaers/Heuermann discloses the port multiplier according to Claim 4, wherein said switch is configured to activate only one switching output at a time or to activate a plurality of switching outputs simultaneously (Heuermann, Note: The switch 16 activates only an output at a time).
As to claim 6, Nath/Kerselaers/Heuermann discloses the port multiplier according to Claim 4, wherein said switch is configured to perform an OSM measurement on a component connected with said input or said output of the port multiplier (Heuermann, par. 44).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nath in view of Kerselaers and further in view of Sawa et al (US 5054115, Sawa).
	As to claim 7, Nath/Kerselaers discloses the port multiplier according to Claim 1, but does not discloses wherein said input and said at least one output are assigned to an outer surface of a housing that encompasses said power supply unit and said control circuit. In the same field of art (radio communication device), Sawa discloses a portable radio device capable of being mounted on and carried out from a vehicle (abstract). In one embodiment, Sawa discloses a radio device comprising an input and at least one output (fig. 2 connector 604, 67) are assigned to an outer surface of a housing (fig. 1 housing of device 6) that encompasses a power supply unit (power supply 603) and a control circuit (control circuit 602). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nath/Kerselaers and Sawa, by assigning said input and said at least one output to an outer surface of a housing that encompasses said power supply unit and said control circuit. The motivation is to improve the portability of the testing system (col 2 lns 49-52).
Claims 8-9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nath in view of Kerselaers and further in view of Ribeiro et al (US 20100052708, Ribeiro).
	As to claim 8, Nath/Kerselaers discloses the port multiplier according to Claim 1, but does not disclose wherein at least one power meter is provided that is assigned to said input or said output of the port multiplier, said power meter being configured to obtain a measurement value concerning the respective power at said input or said output. In the same field of art (device testing), Ribeiro discloses a method for testing an RF device such as an RF receiver/decoder chip that receives an RF signal via an antenna terminal and outputs a digital code at an output terminal (abstract). In one embodiment, Ribeiro discloses a testing system includes a power meter (fig. 2, meter 36) wherein the DC output of the power meter 36 is connected to a control circuit (tester 12) so the control circuit can determine the antenna-in power to a DUT (device 16).  The control circuit controls a variable attenuator (attenuator 26) to achieve a desired power meter level, such as for matching the maximum or minimum data sheet parameters for the DUT (par. 29-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nath/Kerselaers and Ribeiro, by providing at least one power meter to said input or said output of the port multiplier, said power meter being configured to obtain a measurement value concerning the respective power at said input or said output in order to reduce the cost of the testing system (par. 4).
As to claim 9,    Nath/Kerselaers/Ribeiro discloses the port multiplier according to Claim 8, wherein said control circuit is connected with said power meter (Ribeiro, fig. 2), said control circuit being configured to convert said measurement value into a communication signal component (Ribeiro, par. 30. Note: The tester 12 converts the measurement value to control the variable attenuator).
As to claim 18, all the same elements of claim 9 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 18.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nath in view of Kerselaers and further in view of Justiss (US 4453031).
	As to claim 10, Nath/Kerselaers discloses the port multiplier according to Claim 1, but does not disclose wherein said different components of said input signal do not interfere with each other in frequency. In the same field of art (data transferring), Justiss discloses a group of individually insulated conductors are separately wrapped with insulating material and then either singly or connectively encircled with metal tap material (abstract). In one embodiment, Justiss discloses a metal screen around at least each of cores to shield the core from interference arising outside of the respective core (col 2 lns 30-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nath/Kerselaers and Justiss, by shielding  said different components of said input signal with a metal screen so that they do not interfere with each other in frequency. The motivation is to improve the reliability of the testing system (col 2 lns 30-47).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nath in view of Kerselaers and further in view of Antosh et al (US 20020133765, Antosh).
	As to claim 19,  Nath/Kerselaers discloses the radio communication test system according to Claim 11, but does not disclose wherein several port multipliers are provided that are interconnected with each other. In the same field of art (device testing), Antosh discloses a method of testing memory devices includes issuing a command to a memory device simultaneously monitoring at least one data bit of each memory device for a ready indication (abstract). In one embodiment, Antosh discloses a test fixture (fig. 5) comprising several port multipliers (receptacles 508-512) that are interconnected with each other (par. 33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nath/Kerselaers and Antosh, by comprising several port multipliers that are interconnected with each other. The motivation is to reduce testing time of the testing system (par. 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.P/Examiner, Art Unit 2184